Case 3:20-cv-01939-JAM Document 140-1 Filed 05/27/21 Page 1 of 6




                      Tab 1
        Case 3:20-cv-01939-JAM Document 140-1 Filed 05/27/21 Page 2 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNNECTICUT

_________________________________________
                                           :
ANTONIO CABALLERO,                         :
                  Plaintiff,               :                  Civ. No. 3:20-cv-1939 (JAM)
                                           :
            v.                             :
                                           :
FUERZAS ARMADAS                            :
REVOLUCIONARIAS DE COLOMBIA, et al.       :
                  Defendants,              :
                                           :
            v.                             :
                                           :
INTERACTIVE BROKERS LLC,                   :                  May 27, 2021
                  Turnover Garnishee.      :
__________________________________________


         ALBA PETROLEOS DE EL SALVADOR S.E.M. DE C.V.’S RESPONSE
           IN OPPOSITION TO DOC. #139, PLAINTIFF’S OBJECTIONS TO
            CONFIRMATION OF RETENTION OF COUNSEL, DOC. # 132

       ALBA Petroleos de El Salvador S.E.M. de C.V. (“ALBA”) respectfully submits its

Response in Opposition to Doc. # 139, Plaintiff’s Objections to ALBA’s Confirmation of

Retention of Counsel, Doc. # 132.

       As an initial matter, Plaintiff has no standing to question the authority of counsel to

represent ALBA because Plaintiff has not been harmed by undersigned counsel’s representation.

See, e.g., Dupree v. Hardy, 859 F.3d 458 (7th Cir. 2017) (“As we previously decided, [plaintiff]

does not have standing to disqualify the [defendant’s] attorneys because he cannot show that their

representation of the county harmed him in any way.”); O’Connor v. Jones, 946 F.2d 1395 (8th

Cir. 1991) (holding that there was no “showing of injury to [Plaintiff] as a result of the state’s

engagement of these attorneys . . . [and] the District Court disqualified counsel on a motion that it
        Case 3:20-cv-01939-JAM Document 140-1 Filed 05/27/21 Page 3 of 6




had no authority to entertain, as [plaintiff] had no standing to raise the question of

disqualification”).

       Furthermore, Plaintiff bases his objection on pure speculation without any basis in fact.

Contrary to Plaintiff’s claims, Mr. Crespin is of Salvadorian nationality, Doc. # 138-2 at 102, and

is currently domiciled in El Salvador, Doc. # 138-2 at 2. Mr. Crespin has not fled to Venezuela

from El Salvador.1 Mr. Crespin’s declaration, and the ALBA corporate documents attached

thereto, unequivocally establish that Mr. Crespin has the current authority, in 2021, to retain

counsel for ALBA. See Doc. # 138-2. Mr. Crespin, at the general shareholders meeting on

November 28, 2018, was duly appointed by ALBA’s shareholders to a three-year term2 as Vice

President of the Board of Directors and Legal Representative of the company. Id. at 102-03. In

addition, while Plaintiff attempts to tie Mr. Crespin to the Maduro Venezuelan government, Doc.

# 139 at 11, Mr. Crespin was not appointed by ALBA’s 60% shareholder, PDV Caribe, S.A. (a

subsidiary of a subsidiary of PDVSA); instead, pursuant to ALBA’s corporate documents, Mr.

Crespin was appointed by the 40% shareholder, ENEPASA, an inter-municipal non-profit owned

by seventeen Salvadorian municipalities. See Doc. # 138 at 100-02.

       Finally, undersigned counsel’s appearance in this matter is timely. See Doc. # 136, ALBA’s

Supplemental Memorandum of Law in Support of Motion to Intervene. Plaintiff has not properly




1
  While the authorization signed by Mr. Crespin on May 17, 2021, says “Caracas,” that is a
typographical error. Mr. Crespin is located in El Salvador, and his declaration of May 21, 2021,
states it was executed in El Salvador.
2
 While Plaintiff argues that the death of one director, Jose Tomas Minero Dominguez in July 2020
and the alleged expulsion from El Salvador of certain other directors (not Crespin) somehow
questions the validity of Mr. Crespin’s authority, Doc. # 139 at 11, once again Plaintiff speculates
without any basis in fact. There has been no corporate activity removing the authority provided to
Mr. Crespin in November 2018 by the current members of the ALBA Board or its shareholders.
                                                 2
        Case 3:20-cv-01939-JAM Document 140-1 Filed 05/27/21 Page 4 of 6




served ALBA with process in this action, mooting any timeliness objection.3 Furthermore, prior

to ALBA’s appearance, Interactive Brokers, LLC, filed an interpleader complaint with respect to

ALBA’s assets, mooting any prior purported service by Plaintiff and eliminating any possibility

of prejudice to Plaintiff as a result of the timing of ALBA’s intervention. ALBA acted as quickly

as possible. It had to retain counsel, including local counsel in this District, and it had to navigate

OFAC requirements applicable to the retention of counsel by a blocked entity. Plaintiff’s argument

that ALBA should be barred from intervening in this action has no basis in law. See Doc. # 136.

       Plaintiff’s judgment against the FARC is invalid and was obtained solely because no one

appeared to defend the initial action. Plaintiff then commenced ex parte actions around the country

and improperly purported to serve process on foreign sovereign entities in an effort to collect on

his invalid judgment without the appearance of counsel on the other side. Plaintiff’s objection is

nothing more than a continuation of his improper efforts to unlawfully and unilaterally collect on

assets belonging to foreign sovereign entities. The objection should be rejected.

       For the foregoing reasons ALBA respectfully requests that the Court reject Plaintiff’s

objections to ALBA’s retention of undersigned counsel.




3
  Plaintiff has not shown that ALBA has been served in compliance with Section 1608(b) of the
Foreign Sovereign Immunities Act requiring the mailing of the court filings (1) to be dispatched
by the clerk; (2) include a signed receipt, and (3) contain a translation of garnishment notices in
Spanish. See Seramur Saudi Arabian Airlines, 934 F. Supp. 48, 51–52 (E.D.N.Y. 1996). ALBA
also has not been properly served with process as required by Federal Rules of Civil Procedure
4(h)(2) and 4(f)(1). Because ALBA is a Salvadoran company, service must have been
accomplished by “any internationally agreed means of service that is reasonably calculated to give
notice, such as those authorized by the Hague Convention on the Service Abroad of Judicial and
Extrajudicial Documents.” Fed. R. Civ. P. 4(f)(1). The United States and El Salvador are
signatories to the Inter-American Convention on Letters Rogatory and Additional Protocol. See S.
Treaty Doc. No. 27, 98th Cong. 2d Sess. (1984) (contracting party status available at
https://www.oas.org/juridico/english/sigs/B-36.html); S. Treaty Doc. No. 98-27, 58 Fed. Reg.
31,132 (1988) (contracting party status available at https://www.oas.org/juridico/english/sigs/B-
46.html).
                                                  3
Case 3:20-cv-01939-JAM Document 140-1 Filed 05/27/21 Page 5 of 6




                                        Respectfully submitted,
                                        By: s/Marcos Daniel Jiménez
                                        Marcos Daniel Jiménez
                                        New York Bar No. 4881736
                                        Admitted Pro Hac Vice
                                        Marcos D. Jiménez, P.A.
                                        255 Alhambra Circle, 8th Floor
                                        Miami, Florida 33134
                                        Telephone:    305.772.6026
                                        Email: mdj@mdjlegal.com

                                        - and -

                                     //s// James T. Cowdery (ct05103)
                                          James T. Cowdery (ct05103)
                                          Thomas J. Murphy (ct07959)
                                          Cowdery & Murphy, LLC
                                          280 Trumbull Street
                                          Hartford, CT 06103
                                          (860) 278-5555 Office
                                          jcowdery@cowderymurphy.com
                                          tmurphy@cowderymurphy.com




                               4
        Case 3:20-cv-01939-JAM Document 140-1 Filed 05/27/21 Page 6 of 6




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 27, 2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                           //s// Marcos D. Jimenez (ny 4881736)
                                                            Marcos D. Jimenez




                                                   5
